Citation Nr: 1626925	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an extraschedular rating for service-connected eczema, currently rated as 60 percent disabling.

2. Entitlement to a compensable disability rating for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from January 1981 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. These claims have since been transferred to the RO in Montgomery, Alabama. 

The Board notes that the Veteran initially filed a claim for entitlement to a disability rating in excess of 10 percent for eczema. In a September 2013 rating decision, the Veteran was awarded a 60 percent disability rating, effective February 21, 2006. The Board notes that 60 percent is the highest schedular rating available for eczema per Diagnostic Code 7806. However, the Veteran may still be entitled to benefits on an extraschedular basis. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (noting that VA has a duty to maximize a veteran's benefits). As such, the issue has been re-characterized as stated on the title page. 

Further, the Board notes that these claims were previously remanded in an August 2011 decision. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In April 2008, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing via VA Form 9. In June 2009, the Veteran was informed that a Travel Board hearing could not be scheduled, as the Veteran was currently living abroad and VA was unable to conduct hearings outside of the continental United States. Review of the claims file indicates that the Veteran has since relocated to Fort Mitchell, Alabama.  

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


